DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 5, 2020, in which claims 1-20 are presented for further examination.
Response to Arguments
Applicant's arguments filed on November 5, 2020 have been fully considered but they are not persuasive.
Remark
Applicant asserted that Raizman does not explicitly disclose determine a total resource consumption of the previously executed database operations, and determined a total resource consumption of the workload”. After further reviewed applicant’s arguments consistent with the original disclosure, the examiner Raizman evaluates usage (consumption) of existing physical design objects for a given workload and recommends dropping unused objects, wherein the given workload is considered to be total consumption of the existing objects and drop the unused objects (see [0044], [0067] and [0069]). However, it is conceivable that Raizman fails to compare the total number of resource consumption workload with the total number of existing resource consumption workload. The 35 USC 103 is hereby withdrawn.



Applicant asserted that the claims were amended to refer to the resource consumption as being computing resource consumption, and human mind cannot simply look at a computer and determine the total computing resources being consumed. Upon further reviewed Applicant’s arguments in light of the original disclosure, it is conceivable that a database engine tuning adviser (DTA) is used to determine the optimization operations as set forth in the claims, wherein DTA is a comprehensive physical design tool was designed to be invoked by an expert human administrator who provides a representative workload, sets the appropriate options, and then analyzes the recommendations to determine which ones to implement. The computer is recited in the claims at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (See MPEP 2106.05(f)). These limitations can also be viewed as nothing more than am attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)). Even when viewed in combination, the additional elements in the claims do no more than automate the mental processes that the expert human administrator used to provide a representative workload, set the appropriate options, and then analyze the recommendations to determine which ones to implement using the computer component as a tool. Therefore the 35 USC 101 rejection set forth in the last office action is hereby sustain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 18 recite the limitation "verifying performance of the cloned database is improved compared to the performance of the database". There is insufficient antecedent basis for this limitation in the claim. The claims do not mention anything about performance of a database. It is unclear how the cloned database would improved based on the performance of the database. Amendment is advised.
Claims 2-10, 12-17 and 19-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Drawings
The drawings are objected to because it seems that figure 2 has three independent and distinct portion. For example: (a) box 202A and box 204A are not linked to any other portion of figure 2; (b) box 202C and 204C are not linked to any other portion of figure 2; and (c) box 202B, 204B, 206, 210, which are a separate portion and they are not linked to (a) and (b). I am not sure how the data is flow from one item to the next. Finally, it is unclear as what item 200 is associated to.

    PNG
    media_image1.png
    393
    615
    media_image1.png
    Greyscale
. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9, 11-12, 14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claims recite a method, system and non-transitory computer readable storage medium comprising a combination of concrete devices (a memory, processor and display), and therefore, they are process, machine and article of manufacture respectively, which are statutory category of invention.
At step 2A, prong one, the claims 1, 11 and 18 recite “selecting, from previously executed database operations on the database, a workload comprising a plurality of the previously executed database operations; determining a total computing resource consumption of the previously executed database operations; determining a total computing resource .
The limitation of selecting, from previously executed database operations on the database, a workload comprising a plurality of the previously executed database operations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses a data gathering that the expert human administrator used to set the appropriate options in order to determine which computing resources to implement.
The limitation of determining a total computing resource consumption of the previously executed database operations, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses an observation or evaluation that the expert human administrator used to 
The limitation of determining a total computing resource consumption of the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses an observation or evaluation that the expert human administrator used to provide a representative workload, set the appropriate options, and then analyze the recommendations to determine which computing resources to implement.
The limitation of verifying the total computing resource consumption of the workload is more than a predetermined threshold of the total computing resource consumption of the previously executed database operations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “verifying” in the context of this claim encompasses the expert human administrator making an evaluation based on the comparison to determine which computing resources to implement.
The limitation of determining optimization operations for the database using the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses an observation or 
The limitation of creating a cloned database of the database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “creating” in the context of this claim encompasses a data gathering that the expert human administrator used to set the appropriate options in order to determine which computing resources to implement.
The limitation of receiving a database operation for the database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses a data gathering that the expert human administrator used to provide a representative workload in order to determine which computing resources to implement.
The limitation of verifying performance of the cloned database is improved compared to the performance of the database based on the executing of the database operation on the database and the cloned database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “verifying” in the context of this claim encompasses the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims are directed to abstract idea.
This judicial exception is not integrated into a practical application. In particular, the system and computer readable medium claims recite a memory, a display, a processors for determining which computing resources to implement.
The memory, processor, and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(h)).
The computing resource and the electronic processor are recited at a high level of generality. They are insignificant activity (see MPEP 2106.05(g)). Similarly, “executing” limitations represents extra-solution activity because it is mere nominal tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Even viewed in combination, the additional elements in the claims do no more than automate the mental processes that the expert human administrator used to perform using the computer components as a tool. The claims 1, 11 and 18 are not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human displaying the gathering and analyzed data". 
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human displaying the gathering and analyzed data". The claim recites the additional limitations of "determining performance of the cloned database is not improved for at least one of the optimization operations; removing the at least one of the optimization operations from the optimization operations; and reverting the at least one of the optimization operations on the cloned database” which integrates into a practical application that render claim 3 eligible under 35 USC 101.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a data gathering". The claim recites the additional limitations of "wherein the resource consumption is expressed as a central processing unit time ", which elaborates in the abstract idea of data gathering, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of "a data gathering". The claim recites the additional limitations of " wherein the optimization operations comprise creating an index", which elaborates in the abstract idea of an extra solution activity, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a data gathering". The claim recites the additional 
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of "a analyzing data gathering". The claim recites the additional limitations of " modifying one of the previously executed database operations, wherein the workload comprises the modified database operation", which elaborates in the abstract idea of analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 8 recites the same abstract idea of "a data gathering". The claim recites the additional limitations of "wherein modifying one of the previously executed database operations comprises: retrieving metadata of a stored procedure, wherein the one of the previously executed database operations uses the stored procedure; and replacing the stored procedure used in the one of the previously executed database operations with the metadata", which integrates into a practical application that render claim 3 eligible under 35 USC 101.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract idea of "a data analysis". The claim recites the additional limitations of "wherein determining optimization operations for the database using the workload comprises executing the workload using lower priority locking compared to a priority locking used by a concurrent user workload", which elaborates in the abstract idea of data gathering, and therefore, does not amount to significantly more than the abstract idea.

As to claims 12-14 and 16-17, claims 12-14 and 16-17 have similar claimed limitations as claims 2, 4-7, and 9. They are rejected 35 USC 101 for being abstract idea.
As to claim 19, claim 19 has similar claimed limitations as claim 2. It is rejected 35 USC 101 for being abstract idea.
Claims 3, 8, 10, 13, 15 and 20 include additional element that integrates into a practical application that render these eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200012734 (involved in receiving database execution data comprising multiple read and write requests executable in the multi-node database system. Multiple tables associated with multiple read and write requests are determined. A current table distribution is obtained. A location of multiple tables among the multiple nodes is modified to provide an iterated table 
US 20140280373 (involved in storing a schema definition describing multiple database objects. The workload description is stored that describes access to the database objects at a database system. Another schema definition is generated that describes other database objects that are counter-parts to the former database objects. The database technologies of another database system are determined for storing the latter database objects. The report is outputted that describes the particular database objects)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 14, 2021